     Case 3:16-cv-40138-MGM Document 164 Filed 12/26/19 Page 1 of 5
                                                                      1




 1                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
 2                          WESTERN SECTION

 3

 4
       Jampa Gonpo               )
 5                               )               16cv40138-MGM
            vs                   )
 6                               )              December 16, 2019
       Sonam's Stonewalls, et al )
 7     __________________________)

 8

 9              Plaintiff's Opening Statement Held Before

10                    The Honorable Mark G. Mastroianni

11                     United States District Judge.

12

13

14     APPEARANCES:

15
       On behalf of the plaintiff: Aaron B. Schweitzer, Esq.
16     Troy Law, PLLC 41-25 Kissena Boulevard, Suite 119
       Flushing, NY 11355.
17

18
       On behalf of the defendant: Thomas T. Merrigan, Esq.,
19     Sweeney Merrigan Law, LLP 393 Main Street, Greenfield, MA
       01301.
20

21                           Alice Moran, CSR, RPR, RMR
                         Official Federal Court Reporter
22                            United States Courthouse
                            300 State Street, Room 303D
23                              Springfield, MA 01105
                                   (413)731-0086
24                            alice.moran@verizon.net

25
     Case 3:16-cv-40138-MGM Document 164 Filed 12/26/19 Page 2 of 5
                                                                             2




 1     (Excerpt from 12-16-19 trial.)

 2                 THE COURT:    Lunch has been brought in for you.

 3     We treat you good.     I hope you like it.

 4           Whenever you're ready.

 5                 MR. SCHWEITZER:    Thank you, Your Honor.

 6     OPENING STATEMENT BY MR. SCHWEITZER

 7                 MR. SCHWEITZER:    Ladies and gentlemen, I'll keep

 8     this brief because the issues in this case are simple.               My

 9     client, Mr. Gonpo, worked for the defendants Mr. Lama and

10     his stonemason company for a number of years.

11           The law imposes a statute of limitations of at most

12     three years prior to the filing of his complaint.

13     Accordingly, my client is seeking damages for the period

14     beginning August 2013 through November 2015 when his

15     employment ceased.

16           During that time it will be your task to decide the

17     following issues:     One, how many hours did Mr. Gonpo work

18     per week?    The evidence will show that he worked about 55

19     hours each week that he worked.

20           Two, for how many hours was he paid per week?            The

21     evidence will show that his hours paid varied from year to

22     year that he worked but not more than 60 hours per

23     two-week pay period.

24           Three, at what rate was he paid for those hours that

25     he was paid?    The evidence will show that he was paid $14
     Case 3:16-cv-40138-MGM Document 164 Filed 12/26/19 Page 3 of 5
                                                                      3




 1     per hour for those hours that he was paid.

 2             Four, was he paid -- is he owed overtime?       The

 3     evidence will show that he worked and was not paid for

 4     hours worked in excess of 40 per week, and that in

 5     particular he was never paid time and a half which would

 6     have amounted to $21 per hour.

 7             To the extent -- sorry, five, to the extent that

 8     defendants owe money to Mr. Gonpo, did they nevertheless

 9     act in good faith?

10             The honorable judge will instruct you definitively

11     on the meaning of good faith, but briefly to act in good

12     faith means to take steps to ascertain and comply with the

13     law even if those efforts in compliance are not

14     successful.    That is not the case here.

15             The evidence will show that Mr. Lama took steps to

16     ascertain, became aware of the requirements of, and then

17     nevertheless deliberately flouted the law of overtime.

18             In weighing the evidence I urge you to take into

19     consideration the undeniable fact that defendants did not

20     keep and maintain Mr. Gonpo's time records.

21             Now Mr. Gonpo recorded his time worked over each

22     month and gave that information to Mr. Lama at the end of

23     each month, but that information was not maintained by Mr.

24     Lama.

25             The evidence will show that Mr. Lama, who had an
     Case 3:16-cv-40138-MGM Document 164 Filed 12/26/19 Page 4 of 5
                                                                          4




 1     accountant to help prepare his payroll, paid Mr. Gonpo for

 2     arbitrary numbers of hours each two-week period that he

 3     was paid before receiving his monthly self-reports of

 4     hours, and used the monthly self-reports of hours to

 5     maintain a bank of unpaid hours.       He then held this bank

 6     of unpaid hours over employees' heads as a method of

 7     control.

 8             This will allow you to do two things:      One, to find

 9     that Mr. Gonpo can prove his hours as a matter of just and

10     reasonable inference due to the defendants' failure to

11     keep records of his hours; and, two, to find that Mr. Lama

12     did not act in good faith.

13             I urge you to focus on the issues that are to be

14     tried in this case and not any other issues that might

15     catch your attention in this case.

16             Lastly, I thank you for your service and, in advance,

17     for discharging your service faithfully.         I ask that

18     having examined all of the evidence and judged it

19     according to your reason and your conscience that you will

20     find in favor of the plaintiff Mr. Gonpo.         Thank you very

21     much.

22     (End of excerpt.)

23     --------------------

24

25
     Case 3:16-cv-40138-MGM Document 164 Filed 12/26/19 Page 5 of 5
                                                                       5




 1     (The certification of this transcript does not apply to

 2     any reproduction of this transcript, unless under the

 3     direct control and/or supervision of the certifying

 4     reporter.     I assume no responsibility for the accuracy of

 5     any reproduced copies not made under my control or

 6     direction.)

 7

 8                                CERTIFICATION

 9

10                 I certify that the foregoing is a correct

11     transcript of the record of proceedings in the

12     above-entitled matter to the best of my skill and ability.

13

14

15

16     /s/ Alice Moran                             December 16, 2019

17     Alice Moran, RMR, RPR

18     Federal Official Court Reporter

19

20

21

22

23

24

25
